                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


DeAngelo Parker; Regina Coleman,                   File No. 18-cv-01809 (ECT/DTS)
Chiquita Thomas; Gregory Coleman;
Ksean Ewing; Maurice Robison; Percy
Robison; Regina Coleman, as guardian,
o/b/o Renetta Robison, ward and
protected person; and Chiquita Thomas,
as guardian, o/b/o D’Shawna Patterson,
a minor,

             Plaintiffs,

v.

Matthew Clark, Scott Gerlicher, Bruce             ORDER ACCEPTING REPORT
Folkens, Michael Friestleben, James                AND RECOMMENDATION
Novak, David Gray, Clinton Letch, David
Mathes, Charles Adams, Jonathan
Kingsbury, Nicolas Torborg, Cory
Taylor, Christopher Cushenbery, Adam
Hakanson, Grant Johnson, Mark
Kaspszak, Oscar Macias, George
Judkins, Cole Peterson, Joseph
Klimmek, Blayne Lehner, Michael
Nordin, and John Does 1-20, and Jane
Does 21-40, personally, individually, in
their capacity as Minneapolis police
officers and agents, and the City of
Minneapolis,

             Defendants.

________________________________________________________________________

      The Court has received the January 4, 2019 Report and Recommendation of United

States Magistrate Judge David T. Schultz. ECF No. 35. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.
R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 35] is ACCEPTED;

       2.     The Motion For Approval Of Settlement [ECF No. 31] is GRANTED, the

Petition For Approval And Distribution of Settlement As To A Minor, D’Shawna

Patterson, And A Ward, Reanetta Robison [ECF No. 32] is granted, and the settlement is

APPROVED.

       2.     From Patterson’s $7,500.00 portion of the settlement proceeds of

$67,500.00, Patterson is awarded $5,000.00, and Petitioner’s attorneys are awarded

$2,500.00, subject to the further terms and conditions of this Report and Recommendation.

       3.     From Robison’s $7,500.00 portion of the settlement proceeds of $67,500.00,

Robison is awarded $5,000.00, and Petitioner’s attorneys are awarded $2,500.00, subject

to the further terms and conditions of this Report and Recommendation.

       4.     Petitioners and their attorneys are authorized to sign any releases, dismissals,

or other documents necessary to effectuate the terms and conditions of the settlement.

       5.     Within 14 days of this Report and Recommendation or receipt of Patterson’s

awarded shared of the settlement proceeds, whichever is later, Thomas shall deposit the

sum of $5,000.00 into an account in the name of Patterson, with a branch of the following

FDIC insured financial institution: Wells Fargo Bank. Thomas shall do the following at

the time of deposit:



                                              2
             a.     Open an account in the name of Patterson and verify that any deposit

                    document to be issued is in the name of Patterson; and

             b.     Supply the financial institution with a social security number for

                    Patterson and a copy of this Report and Recommendation.

      6.     In accordance with section 540.08 of the Minnesota Statutes, as amended,

upon acceptance of the money for deposit:

             a.     Wells Fargo Bank shall acknowledge receipt of the deposit in the form

                    of a deposit slip and provide it to Thomas. By accepting the deposit

                    and providing the receipt, Wells Fargo Bank acknowledges that no

                    disbursement of the funds for Patterson shall be released except to

                    Patterson when she has reached the age of eighteen (18) or at some

                    other date as established by an order of a court in the State of

                    Minnesota.

             b.     Thomas shall file a copy of the receipt, together with a copy of this

                    Order, with the Court Administrator of the Hennepin County District

                    Court.

      As for the $5,000.00 portion of the settlement proceeds awarded to Robison,

Coleman shall use it for Robison’s benefit.



Dated: January 22, 2019                  s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court



                                              3
